Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 6, 2017

                                       No. 04-17-00001-CR

                                      IN RE Alex FLORES

                                  Original Mandamus Proceeding

                                              ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice

        On June 3, 2017, relator filed a petition for writ of mandamus. The court has considered
the petition and is of the opinion that Relator is not entitled to the relief sought. Accordingly, the
petition for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The court’s opinion will
issue at a later date.

           It is so ORDERED on January 6, 2017.



                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of January, 2017.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court